

Exhibit 10.3




 
SECOND AMENDMENT TO TERM LOAN AGREEMENT


THIS SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is dated as of
July 30, 2018 among PNM RESOURCES, INC., a New Mexico corporation (the
“Borrower”), the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Loan Agreement (as defined below).


R E C I T A L S


WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to that certain Term Loan Agreement, dated as of December 21, 2016
(as amended by that certain First Amendment to Term Loan Agreement dated as of
November 30, 2017 and as may be further amended or modified from time to time,
the “Loan Agreement”);


WHEREAS, the Borrower has requested certain modifications to the Loan Agreement
as described below; and


WHEREAS, the Administrative Agent and the Lenders party hereto are willing to
agree to such modifications, subject to the terms set forth herein as more fully
set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


A G R E E M E N T


1.Amendments to Loan Agreement. Effective as of the Second Amendment Effective
Date (as defined below) and subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the Loan Agreement is hereby amended as
follows:


(a)
The Loan Agreement is hereby amended by deleting each reference therein to the
term “Specified Securities” and replacing it with the term “Equity Preferred
Securities”.



(b)
The Loan Agreement is hereby amended by deleting each reference therein to the
terms “State Approved Environmental Improvements Securitization” and “State
Approved Environmental Improvements Securitizations” and replacing them with the
terms “State Approved Securitization” and “State Approved Securitizations”, as
applicable.



(c)
Section 1.1 of the Loan Agreement is hereby amended by inserting the following
new definitions in the appropriate alphabetical order:



“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.






--------------------------------------------------------------------------------




“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


“Equity Preferred Securities” means, with respect to any Person, any trust
preferred securities or deferrable interest subordinated debt securities issued
by such Person or other financing vehicle of such Person that (i) have an
original maturity of at least twenty years, and (ii) require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
the first anniversary of the latest Maturity Date.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Second Amendment Effective Date” means July 30, 2018.


“SEC Reports” means (i) the Annual Report on Form 10-K of the Borrower for the
Fiscal Year ended December 31, 2017, and (ii) the Quarterly Report on Form 10-Q
of the Borrower for the Fiscal Quarter ended March 31, 2018.


“VIE” has the meaning set forth in Section 1.3(c).


(d)
Section 1.1 of the Loan Agreement is hereby amended to amend and restate the
following definitions in the appropriate alphabetical order:



“Consolidated Indebtedness” means, as of any date of determination, with respect
to the Borrower and its Subsidiaries on a consolidated basis, an amount equal to
(a) all Indebtedness of the Borrower and its Subsidiaries as of such date minus
(b) an amount equal to the outstanding principal amount of Equity Preferred
Securities of the Borrower and its Subsidiaries, provided that the amount
deducted pursuant to this clause (b) shall not exceed an amount equal to 15% of
the Consolidated Capitalization of the Borrower and its Subsidiaries minus (c)
Non-Recourse Securitization Indebtedness.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC, as published from
time to time, (b) a Person named on the lists maintained by the United Nations
Security Council, as published from time to time, (c) a Person named on the
lists maintained by the European Union, as published from time to time, (d) a
Person named on the lists maintained by Her Majesty’s Treasury, as published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
Person resident in a Sanctioned Country, to the extent any Person described in
clauses (i), (ii) or (iii) is the subject of a sanctions program administered by
OFAC.




2

--------------------------------------------------------------------------------




(e)
Clause (d) of the definition of “Consolidated Capitalization” in Section 1.1 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:



“(d) 100% of the outstanding principal amount of Equity Preferred Securities of
the Borrower and its Subsidiaries minus”


(f)
Clause (d) in the definition of “Eligible Assignee” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:



“(d) any other Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person)) approved by the Administrative Agent and the Borrower
(such approval not to be unreasonably withheld or delayed);”


(g)
The definition of “ERISA Event” in Section 1.1 of the Loan Agreement is hereby
amended by deleting the reference to the phrase “in reorganization or
insolvency” therein and replacing it with “insolvent”.



(h)
The definition of “Material Adverse Effect” in Section 1.1 of the Loan Agreement
is hereby amended by inserting the following proviso at the end thereof:



“, provided, however, that a Material Adverse Effect shall not include the
effect of a shutdown or closure of the San Juan Generating Station or the Four
Corners Power Plant, provided that the Borrower remains in compliance with
Section 7.2 of this Loan Agreement”


(i)
Section 1.1 of the Loan Agreement is hereby amended by deleting the defined term
“Specified Securities” therein in its entirety.



(j)
The definition of “State Approved Environmental Improvements Securitization” in
Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:



“State Approved Securitization” means a securitization financing entered into by
PSNM pursuant to existing or future New Mexico statutory authority and
regulatory approval by the New Mexico Public Regulation Commission (or any
successor commission) (the “NMPRC”) authorizing the imposition on electric
customers of a charge to permit the recovery over time of costs identified by a
financing order issued by the NMPRC pursuant to statutory authority.


(k)
Section 1.3 of the Loan Agreement is hereby amended by inserting the following
new clause (c) at the end thereof:



“(c)    All references herein to consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity (“VIE”)
that the Borrower is required to consolidate pursuant to FASB Accounting
Standards Codification Topic 810 – Consolidation – Variable Interest Entities as
if such variable


3

--------------------------------------------------------------------------------




interest entity were a Subsidiary as defined herein; provided that the financial
covenant in Section 7.2 shall be calculated without consolidation of any VIE to
the extent the Borrower or its consolidated Subsidiaries have entered into power
purchase agreements with such VIE retail customers as a result of the shutdown
or closure of the San Juan Generating Station or the Four Corners Power Plant.”


(l)
Section 3.2(a) of the Loan Agreement is hereby amended by deleting the first
sentence therein and replacing it with the following:



“All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff.”


(m)
Section 3 of the Loan Agreement is hereby amended by inserting the following new
subsection 3.17 at the end thereof:



“3.17    Mitigation Obligations. If any Lender requests compensation under
Section 3.9 or Section 3.12, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.13 or if any Lender gives a notice
pursuant to Section 3.11, then, at the request of the Borrower, such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.9, Section 3.12 or Section 3.13, as the case may
be, in the future or eliminate the need for the notice pursuant to Section 3.11,
as applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.”


(n)
Section 6.7 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:



“6.17 No Material Change.


(a)    Since December 31, 2017, except as disclosed in the SEC Reports, there
has been no development or event relating to or affecting the Borrower or any of
its Subsidiaries which would have or would reasonably be expected to have a
Material Adverse Effect.


(b)    Since December 31, 2017, there has been no sale, transfer or other
disposition by the Borrower or any of its Subsidiaries of any material part of
its business or property, and no purchase or other acquisition by the Borrower
or any of its Subsidiaries of any business or property (including the Capital
Stock of any other Person) material in relation to the financial condition of
the Borrower or any of its Subsidiaries, in each case which is not (i) reflected
in the most recent financial statements delivered to the Lenders pursuant to
Section 4.1(d) or 7.1 or in the notes thereto or (ii) otherwise permitted by the
terms of this Loan Agreement and communicated to the Lenders.”




4

--------------------------------------------------------------------------------




(o)
Section 6.9 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:



“Except as disclosed in the SEC Reports, there are no actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings,
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Subsidiaries which would have or would reasonably be expected to have
a Material Adverse Effect.”


(p)
Section 6.10 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:



“Each of the Borrower and its Subsidiaries has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of taxes shown to be due (including interest and penalties)
and has paid all other taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owed by it, except for such taxes (i) the amount of which, individually
or in the aggregate, is not material, or (ii) which are not yet delinquent or
that are being contested in good faith and by proper proceedings, and against
which adequate reserves are being maintained in accordance with GAAP.”


(q)
Section 6.12 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:



“6.12    ERISA.


(a)    Except as would not result or reasonably be expected to result in a
Material Adverse Effect:


(i)    Each Single Employer Plan has been maintained, operated, and funded in
compliance with its own terms and in material compliance with the provisions of
ERISA, the Code, and any other applicable federal or state laws, regulations and
published interpretations thereunder, except for any required amendments for
which the remedial amendment period as defined in Section 401(b) of the Code has
not yet expired. Each Single Employer Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the IRS to be so
qualified, and each trust related to such plan has been determined to be exempt
under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter has not yet expired. No liability has been
incurred by the Borrower or any ERISA Affiliate which remains unsatisfied for
any taxes or penalties assessed with respect to any Single Employer Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect.


(ii)    No ERISA Event has occurred or is reasonably expected to occur.


(iii)    No prohibited transaction (within the meaning of Section 406 of ERISA
or


5

--------------------------------------------------------------------------------




Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Single Employer Plan which has subjected or would be
reasonably likely to subject the Borrower or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which the
Borrower or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.


(iv)    No proceeding, claim (other than a benefits claim in the ordinary course
of business), lawsuit and/or investigation is existing or, to the best of the
knowledge of the Borrower after due inquiry, threatened concerning or involving
(x) any employee welfare benefit plan (as defined in Section 3(1) of ERISA)
currently maintained or contributed to by the Borrower or any ERISA Affiliate (a
“Welfare Plan”), (y) any Single Employer Plan or (z) any Multiemployer Plan.


(v)    Each Welfare Plan to which Sections 601-609 of ERISA and Section 4980B of
the Code apply has been administered in compliance in all material respects with
such sections.


(b)    The Borrower represents and warrants as of the Second Amendment Effective
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.”


(r)
Section 7.1(a) of the Loan Agreement is hereby amended by inserting the
following sentence at the end thereof:



“To the extent that any VIEs have been consolidated with the Borrower in the
preparation of the financial statements furnished pursuant to this Section
7.1(a) (as contemplated in Section 1.3(c)), the Borrower shall deliver to the
Administrative Agent with such financial statements a reconciliation of such
financial statements that excludes the impact of such consolidation.”


(s)
Section 7.1(b) of the Loan Agreement is hereby amended by inserting the
following sentence at the end thereof:



“To the extent that any VIEs have been consolidated with the Borrower in the
preparation of the financial statements furnished pursuant to this Section
7.1(b) (as contemplated in Section 1.3(c)), the Borrower shall deliver to the
Administrative Agent with such financial statements a reconciliation of such
financial statements that excludes the impact of such consolidation.”


(t)
Section 7.1(e) of the Loan Agreement is hereby amended by deleting the reference
to “$5,000,000” therein and replacing it with “$20,000,000”.



(u)
Section 7.1(f) is hereby amended by deleting clause (iii) therein and replacing
it with the following:



“(iii) with respect to any Multiemployer Plan, the receipt of notice as
prescribed in ERISA or


6

--------------------------------------------------------------------------------




otherwise of any withdrawal liability assessed against the Borrower or any of
its ERISA Affiliates, or of a determination that any Multiemployer Plan is
insolvent (within the meaning of Title IV of ERISA);”


(v)
Section 7.2 of the Loan Agreement is hereby amended by deleting the reference to
“0.65” therein and replacing it with “0.70”.



(w)
Section 7.3(b) of the Loan Agreement is hereby amended by inserting the
following proviso at the end thereof:



“; provided that this Section 7.3(b) shall not prevent the Borrower or any
Subsidiary from discontinuing the operation or the maintenance of any of the
properties if such discontinuance is desirable in the conduct of its business
and the Borrower has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.”


(x)
Section 7.5(d) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:



“(d)    The Borrower shall, and shall cause each of its Subsidiaries to, provide
such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the PATRIOT Act and applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the Beneficial Ownership Regulation.”
     
(y)
Section 8.3 of the Loan Agreement is hereby amended by deleting the reference to
“$10,000,000” therein and replacing it with “$20,000,000”.



(z)
Section 8 of the Loan Agreement is hereby amended by deleting subsection 8.7
therein in its entirety.



(aa)
Section 9.1(c)(i) of the Loan Agreement is hereby amended by deleting the
reference to “8.7” therein and replacing it with “8.6”.



(bb)
Section 9.1(c)(ii) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:



“(ii)    default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) of this Section 9.1) contained in this Loan Agreement or any other Loan
Document and such default shall continue unremedied for a period of at least
thirty (30) days after the earlier of an Authorized Officer of the Borrower
becoming aware of such default or notice thereof given by the Administrative
Agent.”


(cc)
Section 9.1(f)(ii) of the Loan Agreement is hereby amended by deleting the
reference to “$20,000,000” therein and replacing it with “$40,000,000”.





7

--------------------------------------------------------------------------------




(dd)
Section 9.1(g) of the Loan Agreement is hereby amended by deleting the
references to “$20,000,000” and “$40,000,000” therein and replacing them with
“$40,000,000” and “$80,000,000”, respectively.



(ee)
Section 10 of the Loan Agreement is hereby amended by inserting the following
new subsection 10.11 at the end thereof:



“10.11     ERISA Matters.


(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Loan Agreement,


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Loan Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Loan Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Loan Agreement, or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)    In addition, unless subclause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant


8

--------------------------------------------------------------------------------




as provided in subclause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:


(i)    none of the Administrative Agent or the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Loan Agreement, any Loan Document or any
documents related to hereto or thereto),


(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Loan Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Loan Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Borrower Obligations),


(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Loan Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Loan Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and


(v)    no fee or other compensation is being paid directly to the Administrative
Agent or the Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Loan Agreement.


(c)    The Administrative Agent and the Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Loan Agreement, (ii) may recognize a gain if it extended
the Loans or the Commitments for an amount less than the amount being paid for
an interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees,


9

--------------------------------------------------------------------------------




administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the
foregoing.”


2.Effectiveness. This Amendment shall be effective as of the date first written
above; provided that on or before such date the Administrative Agent shall have
received:


(a)
copies of this Amendment duly executed by the Borrower, the Administrative Agent
and the Lenders;



(b)
an amendment to or amendment and restatement of the Existing Credit Agreement,
in form and substance reasonably acceptable to the Administrative Agent, which
shall be effective substantially concurrently with the effectiveness of this
Amendment; and



(c)
payment of the fees and expenses of counsel for the Administrative Agent in
connection with this Amendment.

 
3.Ratification of Loan Agreement. The term “Loan Agreement” as used in each of
the Loan Documents shall hereafter mean the Loan Agreement as amended and
modified by this Amendment and as amended and modified from time to time
hereafter. Except as herein specifically agreed, the Loan Agreement, as amended
by this Amendment, is hereby ratified and confirmed and shall remain in full
force and effect according to its terms. Each party hereto acknowledges and
consents to the modifications set forth herein and agrees that, other than as
explicitly set forth in Section 1 above, this Amendment does not impair, reduce
or limit any of its obligations under the Loan Documents (including, without
limitation, the indemnity obligations set forth therein) and that, after the
date hereof, this Amendment shall constitute a Loan Document.
 
4.Authority/Enforceability. The Borrower represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws or similar laws affecting creditors’ rights generally or by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment that has not been obtained or completed.
5.Representations and Warranties. The Borrower represents and warrants to the
Administrative Agent and the Lenders that (a) the representations and warranties
of the Borrower set forth in Section 6 of the Loan Agreement, as amended by this
Amendment, are true and correct as of the date hereof, unless they specifically
refer to an earlier date, (b) no event has occurred and is continuing which


10

--------------------------------------------------------------------------------




constitutes a Default or an Event of Default, and (c) it has no claims,
counterclaims, offsets, credits or defenses to its obligations under the Loan
Documents, or to the extent it has any, they are hereby released in
consideration of the Administrative Agent and the Lenders party hereto entering
into this Amendment.


6.No Conflicts. The Borrower represents and warrants that the execution and
delivery of this Amendment, the consummation of the transactions contemplated
herein and in the Loan Agreement (before and after giving effect to this
Amendment), and the performance of and compliance with the terms and provisions
hereof by the Borrower will not (a) violate, contravene or conflict with any
provision of its articles or certificate of incorporation, bylaws or other
organizational or governing document, (b) violate, contravene or conflict with
any law, rule, regulation (including, without limitation, Regulation U and
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
the Borrower, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which the Borrower
is a party or by which it or its properties may be bound, the violation of which
would have or would be reasonably expected to have a Material Adverse Effect or
(d) result in or require the creation of any Lien upon or with respect to the
Borrower’s properties.


7.Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts by telecopy or by electronic format (.pdf) shall be
effective as an original.


GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


11

--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.




BORROWER:                    PNM RESOURCES, INC.,
a New Mexico corporation


By: /s/ Laurie S. Monfiletto                
Name: Laurie S. Monfiletto
Title: Vice President and Treasurer






Signature Page to Second Amendment to Term Loan Agreement

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT AND LENDER:
 
JPMORGAN CHASE BANK, N.A.,
individually in its capacity as a Lender and in its capacity as Administrative
Agent


By: /s/ Nancy R. Barwig                
Name: Nancy R. Barwig
Title: Credit Risk Director
 




Signature Page to Second Amendment to Term Loan Agreement